Le Grand, C. J.,
delivered the opinion of this court.
This is an appeal from the refusal of the Court of Common Pleas to strike out a judgment against the appellant, and to quash an execution thereon.
The record shows that. Mohler and others brought a suit in the Common Pleas against Thomas Horney and Henry Meads, and that Horney and Meads failing to plead, the usual judgment by default was entered against them on September 9th, 1856, but the amount of the debt, actually owing, was not assessed by the court until (he 10thday of November 1856, on which day an attachment issued on the judgment. At the ensuing January term, (1857,) the sheriff made return, “laid in the hands of Philip Sherwood,” &c. Sherwood failing to appear, the usual judgment of condemnation was entered against him, on the 13th day of Jmuary 1857. On the 16th day of November 1857, the judgment of condemnation was entered to the use of Richard Morrison, and on the 24th day of November 1857, a fieri facias issued thereon against Sherwood. On the 28th day of December 1857, Sherwood filed a motion, praying that the fieri facias might be quashed, and the judgment of condemnation on which it issued stricken out. It is from the order of the court overruling this motion that this appeal is taken.
Among the reasons assigned in support of the motion was one charging deceit and surprise in the procurement of the judgment, but this was abandoned at the argument, and is not therefore to be considered. And, apart from surprise, fraud or deceit, the motion was too laiej it was not made until nearly the lapse of a year after the judgment of condemnation was rendered, when, according to the well established practice of this State, it should have been made during the term at which the judgment was given.

Judgment affirmed.